Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of Claims
This action is in reply to the application filed on May 15, 2017.
Claims 1-17 are currently pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101.  When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A).  The step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong One), it is determined whether or not the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity).  If it is determined in step 2A, Prong One that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong Two), where it is determined whether or not the claims integrate the judicial exception into a practical application.  If it is determined that step 2A, Prong Two that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B).  If an abstract idea is present in the claim, any element or combination of elements in the claim 
According to the first part of the analysis, in the instant case claims 1-9 are directed to an apparatus and claims 10-17 are directed to a method.  Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).  
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong One).  In this case, the claims are determined to recite a judicial exception as explained below.

Regarding independent claim 1, the limitations regarding performing a first bitwise AND unit configured to perform a first bitwise AND operation to the first index array and the second index array to generate a common nonzero index array; a first accumulated ADD unit configured to perform an accumulated ADD operation to the first index array to generate a first offset array; a second bitwise AND unit coupled to the first accumulated ADD unit and the first bitwise AND unit, and configured to perform a second bitwise AND operation to the first offset array and the common nonzero index array to generate a first nonzero offset array; and a first multiplex unit coupled to the second bitwise AND unit configured to select common nonzero entries from the first value array according to the first nonzero offset array are, as drafted, processes that, under broadest reasonable interpretation, are mathematical concepts expressed in word form; see MPEP 2106.04(a)(2)(A).  

Regarding in dependent claim 10, the limitations regarding performing a first bitwise AND operation to the first index array and the second index array to generate a common nonzero index array; performing an accumulated ADD operation to the first index array to generate a first offset array;  performing a second bitwise AND operation to the first offset array and the common nonzero index array to generate a first nonzero offset array; and 

Regarding dependent claims 2 and 11, the claims detail performing the accumulated ADD operation to the second index array to generate a second offset array, which is a mathematical concept.  Therefore, claims 2 and 11 and are also rejected for being directed to the abstract idea, mathematical calculations.  
Regarding dependent claims 3 and 12, the claims detail a second bitwise AND unit is further configured to perform the second bitwise AND operation to the second offset array and the common nonzero index array to generate a second nonzero offset array, which is a mathematical concept.  Therefore, claims 3 and 12 and are also rejected for being directed to the abstract idea, mathematical calculations.  
Regarding dependent claims 4 and 13, the claims detail the first multiplex unit is further configured to select common nonzero entries from the second value array according to the second nonzero offset array, which is a mathematical concept.  Therefore, claims 4 and 13 and are also rejected for being directed to the abstract idea, mathematical calculations.  
Regarding dependent claim 5, the claim details a second accumulated ADD unit coupled to the first bitwise AND unit configured to perform an accumulated ADD operation to the second index array to generate a second offset array; a third bitwise AND unit coupled to the second accumulated ADD unit configured to perform a third bitwise AND operation to the second offset array and the common nonzero index array to generate a second nonzero offset array; and a second multiplex unit coupled to the third bitwise AND unit configured to select common nonzero entries from the second value array according to the second nonzero offset array.  These limitations are directed to the abstract idea: mathematical concepts.  Therefore, claim 5 is also rejected for being directed to the abstract idea, mathematical calculations.  
Regarding dependent claims 6 and 14, the claims detail storing the value of the first and second arrays is stored with binary representation or Boolean representation with 1-bit, the value of the index is binary 1 if the entry of the first or second array has a nonzero value, while 
Regarding dependent claims 7 and 15, the claims detail the realization of a neural network model where the first array corresponds to a plurality of input neurons of the neural network model, and the second array corresponds to a plurality of weights of the neural network model.  These limitations detail a mathematical concept.  Therefore, claims 7 and 15 and are also rejected for being directed to the abstract idea, mathematical calculations.  
Regarding dependent claims 8 and 16, the claims detail the first offset array indicates an order of the nonzero entries in the first value array stored with the sparse matrix format, which is a mathematical concept.  Therefore, claims 8 and 16 and are also rejected for being directed to the abstract idea, mathematical calculations.
Regarding dependent claims 9 and 17, the claims detail the sparse matrix format is a compressed column sparse format, which is a mathematical concept.  Therefore, claims 9 and 17 and are also rejected for being directed to the abstract idea, mathematical calculations.

Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong Two).  In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding independent claim 1, the additional elements include an apparatus, a memory unit, an index module, first and second bitwise AND units, a first accumulated ADD unit, and a first multiplex unit, but these are generic computer components and do not amount to significantly more; see MPEP 2106.04(a)(2)(III)(C).  For example, none of the units are detailed and merely perform an associated mathematical operation and merely include instructions to implement the abstract idea on a computer; see MPEP 2106.04(d).  Further, the 
Claim 10 recites storing arrays but provides no detail regarding how the arrays are stored.  The storage amounts to mere instructions to implement the abstract idea on a computer and merely use the computer as a tool to perform an abstract idea and are not eligible; see MPEP 2106.05(f).

Dependent claims 2, 3, 11, and 12 do not recite any new additional elements and do not integrate the judicial exception into a practical application.  
Regarding dependent claims 4 and 13, the claims detail the first multiplex unit is further configured to select common nonzero entries from the second value array according to the second nonzero offset array, is insignificant extra-solution activity, selecting a particular data source or type of data to be manipulated; see MPEP 2106.05(g).  Therefore, claims 4 and 13 do not integrate the exception into a practical application of the exception.
Dependent claim 5 does not recite any new additional elements and does not integrate the judicial exception into a practical application.  
Regarding dependent claims 6 and 14, the claims detail the first multiplex unit is further configured to select common nonzero entries from the second value array according to the second nonzero offset array, is insignificant extra-solution activity, selecting a particular data source or type of data to be manipulated; see MPEP 2106.05(g).  Therefore, claims 4 and 13 do not integrate the exception into a practical application of the exception.
Regarding dependent claims 7 and 15, the claims detailing the realization of a neural network model where the first array corresponds to a plurality of input neurons of the neural network model, and the second array corresponds to a plurality of weights of the neural network model, is insignificant extra-solution activity, selecting a particular data source or type of data to be manipulated; see MPEP 2106.05(g).  Therefore, claims 4 and 13 do not integrate the exception into a practical application of the exception.


Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below.

Regarding independent claim 1, the additional elements include an apparatus, a memory unit, an index module, first and second bitwise AND units, a first accumulated ADD unit, and a first multiplex unit, but these are generic computer components and do not amount to significantly more; see MPEP 2106.04(a)(2)(III)(C).  For example, none of the units are detailed and merely perform an associated mathematical operation and merely include instructions to implement the abstract idea on a computer; see MPEP 2106.04(d).  Further, the additional elements amount to mere instructions to implement the abstract idea on a computer and merely use the computer as a tool to perform an abstract idea and are not eligible; see MPEP 2106.05(f).  Therefore, the additional elements do not amount to significantly more.
Claim 10 recites storing arrays but provides no detail regarding how the arrays are stored.  The storage amounts to mere instructions to implement the abstract idea on a computer and merely use the computer as a tool to perform an abstract idea and are not eligible; see MPEP 2106.05(f).  Therefore, the additional element does not amount to significantly more.

Dependent claims 2, 3, 11, and 12 do not recite any new additional elements and, therefore, do not amount to significantly more.
Regarding dependent claims 4 and 13, the claims detail the first multiplex unit is further configured to select common nonzero entries from the second value array according to the 
Dependent claim 5 does not recite any new additional elements and does not amount to significantly more.
Regarding dependent claims 6 and 14, the claims detail the first multiplex unit is further configured to select common nonzero entries from the second value array according to the second nonzero offset array, is insignificant extra-solution activity, selecting a particular data source or type of data to be manipulated; see MPEP 2106.05(g).  Therefore, claims 4 and 13 do not amount to significantly more.
Regarding dependent claims 7 and 15, the claims detailing the realization of a neural network model where the first array corresponds to a plurality of input neurons of the neural network model, and the second array corresponds to a plurality of weights of the neural network model, is insignificant extra-solution activity, selecting a particular data source or type of data to be manipulated; see MPEP 2106.05(g).  Therefore, claims 4 and 13 do not amount to significantly more.
Dependent claims 8, 9, 16, and 17 do not recite any new additional elements and do not amount to significantly more.


Status of Prior Art
Independent claims 1 and 10 recite:

a first accumulated ADD unit coupled to the memory unit, and configured to perform an accumulated ADD operation to the first index array to generate a first offset array; 
a second bitwise AND unit coupled to the first accumulated ADD unit and the first bitwise AND unit, and configured to perform a second bitwise AND operation to the first 
a first multiplex unit coupled to the second bitwise AND unit and the memory unit, and configured to select common nonzero entries from the first value array according to the first nonzero offset array.

These limitations are not taught by the prior art.  The closest art of record (see below) do not teach the specific set of steps claimed.


Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sumbul et al., U.S. Patent Application Publication 2018/0189631 – teaches a reconfigurable neural network with sparse connectivity.
Chen et al., “DianNao: A Small-Footprint High-Throughput Accelerator for Ubiquitous Machine-Learning” – teaches a machine learning accelerator.
Liu et al., “Sparse Convolutional Neural Networks” – teaches reducing redundancy in neural network parameters using sparse decompositions.
Zhang et al., “Cambricon-X: An Accelerator for Sparse Neural Networks” – teaches neural network acceleration that exploits the sparsity and irregularity of neural network models.


Conclusion
Claims 1-17 are rejected.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL T PELLETT/Primary Examiner, Art Unit 2121